DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an engagement feature” in claim 7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The engagement feature of claim 7 has been interpreted to cover the corresponding structure of “a handle-portion feature” and “a base feature” as defined in paragraphs [0046] and [0047] of the specification.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) 

EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Richard Christiansen on 05 January 2020.

The application has been amended as follows: 
The Abstract has been amended as follows:
Line 1, “Devices, and methods for strength training are disclosed herein.” Has been deleted

The Specification has been amended as follows:
Paragraph [0036], line 2, “back body portion 142” has been amended to --back body portion 140--
Paragraph [0036], line 2, “second handle portions 144” has been amended to --second handle portions 142--
Paragraph [0036], line 3, “back body portion 142” has been amended to --back body portion 140--
Paragraph [0036], lines 3-4, “second handle portions 144” has been amended to --second handle portions 142--
Paragraph [0036], line 4, “back body portion 142” has been amended to --back body portion 140--
Paragraph [0036], line 5, “second handle portions 144” has been amended to --second handle portions 142--
Paragraph [0036], line 6, “second handle portions 144” has been amended to --second handle portions 142--
Paragraph [0036], line 8, “second handle portions 144” has been amended to --second handle portions 142--
Paragraph [0036], line 12, “the first and second handle portions 134, 144” has been amended to --the first and second handle portions 134, 142--
Paragraph [0036], line 15, “second handle portions 144” has been amended to --second handle portions 142--
Paragraph [0036], line 17, “second handle portions 144” has been amended to --second handle portions 142--
Paragraph [0037], lines 1-2, “a front internal surface 200” has been amended to --a front internal surface--
Paragraph [0037], line 2, “the front internal surface 200” has been amended to --the front internal surface--
Paragraph [0037], lines 3-4, “a back internal surface 202” has been amended to --a back internal surface--
Paragraph [0037], line 4, “the front internal surface 200” has been amended to --the back internal surface--
Paragraph [0042], line 2, “that can sealed” has been amended to --that can be sealed--
Paragraph [0042], line 9, “IN some” has been amended to --In some--
Paragraph [0044], lines 3-4, “, and specifically, the front portion 128 includes a front internal surface 702-A and the back portion 130 includes a back internal surface 702-B” has been deleted
Paragraph [0044], line 5, “the front internal surface 702-A” has been amended to --the front internal surface--
Paragraph [0044], line 5, “the back internal surface 702-B” has been amended to --the back internal surface--
Paragraph [0046], line 2, “engagement features 706” has been amended to --engagement features--
Paragraph [0046], line 5, “engagement features 706” has been amended to --engagement features--
Paragraph [0047], line 1, “engagement features 706” has been amended to --engagement features--

The Claims have been amended as follows:
	Claim 1 has been deleted and replaced with the following:
A fitness device comprising:

	a front portion;
	a back portion, wherein the front portion and the back portion mate together to define an internal volume;
	first handle portions extending circumferentially around the front portion;
	second handle portions extending circumferentially around the back portion, wherein the first and second handle portions mate together with the mating of the front portion and the back portion to define a plurality of handles;
a sealed container defining a fluid chamber, the sealed container fixedly received within the internal volume defined by the front portion and the back portion of the clamshell housing, the fluid chamber of the sealed container containing: a gaseous component, a first fluid component, and a second fluid component;
wherein the first fluid component comprises water, and wherein the second fluid component comprises mineral oil.

Claim 2 has been cancelled.

Claim 3, line 1, “The fitness device of claim 2” has been amended to --The fitness device of claim 1--

Claim 4, line 1, “The fitness device of claim 2” has been amended to --The fitness device of claim 1--

Claim 5, line 1, “The fitness device of claim 2” has been amended to --The fitness device of claim 1--

Claim 10, line 1, “comprising” has been amended to --comprises--

Claim 12, line 1, “comprises” has been amended to --further comprises--

Claim 18, line 2, “plurality of mechanical fasteners” has been amended to --plurality of fasteners-- to avoid a 112(f) interpretation

Claim 19, line 2, “; a seal; a support member;” has been deleted to avoid a drawing objection


Reasons for Allowance

Claims 1 and 3-20 are allowed in view of the above Examiner’s Amendments.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to disclose a fitness device in combination with all of the structural and functional limitations, and further comprising a clamshell housing having a front portion and a back portion that mate together to define an internal volume, first handle portions and second handle portions that mate together to form a plurality of handles, a sealed container comprising a fluid chamber, wherein the fluid chamber contains a gaseous component, a first fluid component that comprises water, and a second fluid component that comprises mineral oil.

The closest prior art to Bassoo (US Publication No. 20190351277) teaches a clamshell container having a front portion and a back portion that mate to form an internal volume, first handle portions and second handle portions, and wherein the internal volume is configured to hold a quantity of sand. Bassoo does not teach the handle portions mating together to form a plurality of handles, or a sealed container having a fluid chamber that contains a gaseous component, a first fluid component that comprises water, or a second fluid component that comprises mineral oil.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN VERMILLERA whose telephone number is (571)272-1042.  The examiner can normally be reached on 7:00AM-5:00PM M-Th.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KATHLEEN VERMILLERA/Examiner, Art Unit 3784                                                                                                                                                                                                                                                                                                                                                                                                                





/Megan Anderson/Primary Examiner, Art Unit 3784